Dismissed and Memorandum Opinion filed February 11, 2014.




                                        In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00116-CR

                      DEONTAE CALDWELL, Appellant

                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 208th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1377978

                 MEMORANDUM                      OPINION


      On December 3, 2013, the trial court signed an order dismissing the charge
in this case because appellant had been convicted in another case. Appellant filed a
notice of appeal on January 27, 2014.

      A defendant’s notice of appeal must be filed within thirty days after sentence
is imposed when the defendant has not filed a motion for new trial. See Tex. R.
App. P. 26.2(a)(1). A notice of appeal which complies with the requirements of
Rule 26 is essential to vest the court of appeals with jurisdiction. Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal is not timely perfected,
a court of appeals does not obtain jurisdiction to address the merits of the appeal.
Under those circumstances it can take no action other than to dismiss the appeal.
Id.

      Accordingly, the appeal is ordered dismissed.



                                       PER CURIAM


Panel consists of Justices Boyce, Christopher, and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2